                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )    Case No. 3:16-cr-00102
                                                )    JUDGE TRAUGER
 MICHAEL POTEETE                                )

                          MOTION FOR LEAVE TO FILE UNDER SEAL

        Through counsel, defendant Michael Poteete requests that the Court allow him to file

additional medical records under seal. The Administrative Practices and Procedures for Electronic

Case Filing (ECF) requires parties to file a motion seeking leave of court prior to filing any

documents electronically under seal. In this case, the documents to be filed under seal contain

protected, confidential medical information and counsel therefore requests to file them under seal.


                                              Respectfully submitted,


                                              s/ Michael C. Holley
                                              MICHAEL C. HOLLEY
                                              Assistant Federal Public Defender
                                              810 Broadway, Suite 200
                                              Nashville, Tennessee 37203
                                              615-736-5047

                                              Attorney for Michael Poteete

                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed this Motion for Leave to File
Under Seal with the U.S. District Court Clerk by using the CM/ECF system, which will send a
Notice of Electronic Filing to Joseph Montminy, Assistant United States Attorneys, Office of the
U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.


                                              s/ Michael C. Holley
                                              MICHAEL C. HOLLEY




      Case 3:16-cr-00102 Document 57 Filed 06/01/20 Page 1 of 1 PageID #: 786
